 

 

Case 9:21-cv-80821-DMM Document 1-4 Entered on FLSD Docket 05/06/2021 Page 1of5

IN THE CIRCUIT COURT OF THE
15" JUDICIAL CIRCUIT IN AND FOR
PALM BEACH COUNTY, FLORIDA

caspno.21- CA- HoAw

Denise Cotton

Plaintiffs,
vs.
Waimart, Inc.,
Defendant.

COMPL.

Plaintiff, Denise Cotton, a retired school principal aged 73 years old with several health
issues which have been gravely aggravated by the defendant’s negligence, sues Defendant,
Walmart, Inc., and as permitted by F.S. 415.1115 immediately moves for speedy trial, and
alleges:

1, This is an action for damages exceeding $30,000.00 and comes within the jurisdiction
of this Court.

2. Plaintiff, Denise Cotton, is a resident of Palm Beach County, Florida.

3. Defendant, Walmart, Inc., is a Florida Corporation authorized and doing business at
3200 Old Boynton Road, Boynton Beach, Florida 33426.

4. The evidence shows that at that location, on 11/2/19 at approximately 1345, the defendant
invited the plaintiff, Denise Cotton to spend her hard earned retirement money at the Walmart as
described in paragraph 3 above.

5. The defendant failed to use the care a reasonable person would use to keep the premises

safe.

 

 

 
 

 

ECOL —C OO ee
Case 9:21-cv-80821-DMM Document 1-4 Entered on FLSD Docket 05/06/2021 Page 2 of 5

6. The defendant placed obstacles in the aisles that Denise Cotton was forced to navigate
while shopping.

7. The obstacles were boxes.

8. The defendant neglected to warn shoppers of the hazards of negotiating the boxes.

9. When Principal Cotton attempted to pivot on a box that was blocking her path, it
collapsed under her throwing her to the hard concrete Walmart floor.

10. Walmart’s negligence directly, proximately and severely broke Principal Cotton’s leg.

11. Principal Cotton was rushed to emergency surgery.

12. Principal Cotton then was forced to undergo a lengthy time in a rehabilitation home

 

where she was forced to spend her holidays in a depressing setting — a nursing home.
13. On or about 11/2/19, at approximately 1345 Defendant was responsible as the owner,
operator of the subject premises to use reasonable care to maintain its aisles free from
_ obstructions.
14, On 11/2/19 at all times material hereto, and at the time of the incident complained of,

the defendant Walmart owned, operated, maintained, and controlled a store located as described

above. r

15. On 11/2/19 Plaintiff, Denise Cotton was a business invitee who was lawfully on the
defendant, Walmart’s premises when the defendant failed to use reasonable care by improperly
maintaining obstructed aisles, blocked by large boxes which, although sturdy appearing to the
untrained customers, were ready to collapse and presented an unreasonably dangerous condition
(the obstructed walkways/aisles) so that when Denise Cotton attempted to negotiate them, she

was thrown to the floor and was thereby severely and permanently injured.

 

 
 

 

i EE=—L——
Case 9:21-cv-80821-DMM Document 1-4 Entered on FLSD Docket 05/06/2021 Page 3 of 5

COUNT I- NEGLIGENCE

16. Plaintiff Denise Cotton fully realleges and reavers the allegations contained in
paragraphs 1 — 15 above and further states:

17. At all times material hereto the defendant Walmart, by and through its agents and
employees owed a duty to the plaintiff, Denise Cotton, a duty to maintain and keep the subject
premises in a reasonably safe condition.

18. At the subject time and place, the defendant Walmart, acted negligently and
carelessly and breached its duty of care in one or more of the following ways:

a. by obstructing the shopping pathways, thus failing to properly maintain the
walkways in the store;
b. by failing to detect, barricade or remove the boxes, obstructions from the

shopping pathways, walkways at the subject premises although it knew or in the exercise

 

of reasonable care, should have known, especially in light of its position of greater
experience and knowledge, of the existence of the dangerous condition and it further
represented to the shopping customers that the premises were safe and suitable when in
fact they were not safe due to the presence of the hazardous condition, namely the
obstructed aisles;

c. failing to use the care a reasonable person would use to properly inspect the
premises for dangerous conditions;

d. Failing to train its employees to keep the walkways, shopping pathways, clear

and safe by removing obstructions to them;

 

 
 

 

Case 9:21-cv-80821-DMM Document 1-4 Entered on FLSD Docket 05/06/2021 Page 4of 5

e. Failing to warn customers and Denise Cotton of the dangers inherent in
negotiating the unusual obstructions to the shopping pathways, aisles, walkways;

f. having a negligent mode of operation in maintaining and inspecting the the
subject shopping pathways, walkways, aisles or by negligently not adhering to its own
mode of operation.

19. Defendant, Walmart, knew or should have known that its walkways would be
negotiated by numerous invitees, elderly, young, disabled who defendant Walmart
invited to spend their money, and thus Walmart should have maintained the shopping
pathways, walkways, aisles in a reasonably safe manner because failing to do so
foreseeably would caused severe injuries and even death.

20. Defendant Walmart had actual knowledge of the dangerous condition because
it caused the dangerous condition by its practices, policies and procedures and therefore

should have acted to remedy it.

21. The defendant’s employees created and walked on the subject shopping
pathways, on a continuing and ongoing basis thereby placing the defendant on actual or
constructive knowledge of the dangerous condition.

22. Defendant Walmart is vicariously liable for the negligence of its agents and
employees under the doctrine of Respondeat Superior.

23. Defendant Walmart’s negligence and carelessness directly and proximately
caused Denise Cotton, a senior citizen, retiree, an elementary pubic school principal with
over 45 years of service, severe, permanent injures, harms, losses, damages, physical pain

in the past and the future, emotional suffering in the past and in the future, aggravation of

 

 

 
 

 

Case 9:21-cv-80821-DMM Document 1-4 Entered on FLSD Docket 05/06/2021 Page 5of5

pre-existing conditions, mental anguish past and future, loss of capacity to enjoy life, past

and future, past and future medical expenses, permanent disfigurement. These injuries are

permanent and are such that they are continuing in nature and will cause suffering for the

rest of Denise Cotton’s life.

WHEREFORE, Plaintiff demands judgment for damages against Defendant in an amount
in excess of $30,000 and demands speedy trial by jury pursuant to F.S. 415.1115 (PLEASE SEE
ATTACHED MOTION) in all matters so triable.

DATED this 3/22/21.

LEE E, LEVENSON, TRIAL LAWYER PA
Attorneys for Plaintiff

1500 Gateway Blvd

Suite 220
Boynton Beach, FL 33426
Phone: (561) 739.7969 / Fax: (561) 634.3763
Email: Lee@KeepCalmLaw.com
By:/s/ Lee Levenson

Lee Levenson, Esquire - FBN: 2429

Lee Direct 561.523.2118

 

 

 
